ELEVENTH AMENDMENT TO CREDIT AGREEMENT


This ELEVENTH AMENDMENT TO CREDIT AGREEMENT (the “Eleventh Amendment”) dated
February 29, 2008, is by and among ePlus inc., a Delaware corporation (“ePlus”),
the Subsidiaries of ePlus signatory hereto (including ePlus, each individually a
“Borrower” and collectively, the “Borrowers”), the Banks signatory hereto (the
“Banks”), and National City Bank, as Administrative Agent for the Banks (the
“Administrative Agent”).


BACKGROUND


A. Pursuant to that certain Credit Agreement dated September 23, 2005, by and
among the Borrowers, the Banks, and the Administrative Agent, as amended by a
First Amendment to Credit Agreement, dated July 11, 2006, a Second Amendment
dated July 28, 2006, a Third Amendment dated August 30, 2006, a Fourth Amendment
dated September 27, 2006, a Fifth Amendment dated November 15, 2006, a Sixth
Amendment dated January 11, 2007, a Seventh Amendment dated March 12, 2007, an
Eighth Amendment dated June 27, 2007, a Ninth Amendment, dated August 22, 2007
and a Tenth Amendment, dated November 29, 2007 (as the same may be modified and
amended from time to time, including by this Eleventh Amendment, the “Credit
Agreement”), the Banks agreed, inter alia, to extend to the Borrowers a
revolving credit facility in the maximum aggregate principal amount of
$35,000,000.


B. The Borrowers did not (or will not) deliver the following documents as
required by Section 5.1 of the Credit Agreement their Financial Statements
(Quarterly), for the periods ending June 30, 2007, September 30, 2007, December
31, 2007 (collectively, the “Waived Delivery Events”), which deliveries, to the
extent otherwise required, were waived through February 29, 2008, pursuant to
the Tenth Amendment, and have advised the Banks that they will be unable to
deliver such items in the timeframe set forth in the Tenth Amendment (or the
Credit Agreement).


C. The Borrowers have requested an extension of the delivery date requirements
for the Waived Delivery Events, to which the Banks are willing to agree, on the
terms and subject to the conditions set forth herein.


NOW, THEREFORE, in consideration of the foregoing premises and for other good
and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, and intending to be legally bound hereby, the parties hereto agree
as follows:


1. Definitions.


(a) General Rule.  Except as expressly set forth herein, all capitalized terms
used and not defined herein shall have the respective meanings ascribed thereto
in the Credit Agreement.


(b) Additional Definition.  The following additional definition shall be added
to Article 1 of the Credit Agreement to read in its entirety as follows:


“Eleventh Amendment” means the Eleventh Amendment to this Agreement dated
February 29, 2008.


2. Representations and Warranties.  Each Borrower hereby represents and warrants
to the Administrative Agent and each Bank that, except as to the Waived Delivery
Event, as to such Borrower:


(a) Representations.  each of the representations and warranties of such
Borrower contained in the Credit Agreement and/or the other Loan Documents are
true, accurate and correct in all material respects on and as of the date hereof
as if made on and as of the date hereof, except to the extent such
representation or warranty was made as of a specific date;


(b) Power and Authority.  (i) such Borrower has the power and authority under
the laws of its jurisdiction of organization and under its organizational
documents to enter into and perform this Eleventh Amendment and any other
documents which the Banks require such Borrower to deliver hereunder (this
Eleventh Amendment and any such additional documents delivered in connection
with the Eleventh Amendment are herein referred to as the “Amendment
Documents”); (ii) such Borrower is in good standing in its jurisdiction of
organization and each additional jurisdiction in which it is required to be so
qualified; and (iii) all actions, corporate or otherwise, necessary or
appropriate for the due execution and full performance by the Borrower of the
Eleventh Amendment have been adopted and taken and, upon their execution, the
Credit Agreement, as amended by this Eleventh Amendment will constitute the
valid and binding obligations of the Borrower enforceable in accordance with
their respective terms;


(c) No Violations of Law or Agreements.  the making and performance of the
Eleventh Amendment will not violate any provisions of any law or regulation,
federal, state, local, or foreign, or the organizational documents of such
Borrower, or result in any breach or violation of, or constitute a default or
require the obtaining of any consent under, any agreement or instrument by which
such Borrower or its property may be bound;


(d) No Default.  except as is waived hereby, no Default or Event of Default has
occurred and is continuing; and


(e) No Material Adverse Effect.  No Material Adverse Effect has occurred since
September 23, 2005.


3. Conditions to Effectiveness of Amendment.  This Eleventh Amendment shall be
effective upon the Administrative Agent’s receipt of the following, each in form
and substance reasonably satisfactory to the Banks:


(a) Eleventh Amendment.  this Eleventh Amendment, duly executed by the Borrowers
and the Banks;


(b) Consent and Waivers.  copies of any consents or waivers necessary in order
for the Borrowers to comply with or perform any of its covenants, agreements or
obligations contained in any agreement, which are required as a result of the
Borrowers’ execution of this Eleventh Amendment, if any;
(c) Other Documents and Actions.  such additional agreements, instruments,
documents, writings and actions as the Banks may reasonably request.


4. Limited Consent; Ratification.   Subject to the terms and conditions of this
Eleventh Amendment, the Banks and Administrative Agent hereby consent to an
extension of the delivery date for each of the deliveries described in the
definition of the Waived Delivery Event, to a date not later than June 30,
2008.  Except as stated in the preceding sentence, the execution, delivery and
performance of this Eleventh Amendment shall not operate as a waiver of any
right, power or remedy of the Administrative Agent or the Banks under the Credit
Agreement or any Loan Document, or constitute a waiver of any provision
thereof.  Except as expressly modified hereby, all terms, conditions and
provisions of the Credit Agreement and the other Loan Documents shall remain in
full force and effect
 

 
and are hereby ratified and confirmed by any Borrower.  Nothing contained herein
constitutes an agreement or obligation by the Administrative Agent or any Bank
to grant any further amendments to any of the Loan Documents.


5. Acknowledgments.  To induce the Banks to enter into this Eleventh Amendment,
each Borrower acknowledges, agrees, warrants, and represents that:


(a) Acknowledgment of Obligations; Collateral; Waiver of Claims. (i) the Loan
Documents are valid and enforceable against, and all of the terms and conditions
of the Loan Documents are binding on, the Borrowers; (ii) the liens and security
interests granted to the Administrative Agent by the Borrowers pursuant to the
Loan Documents are valid, legal and binding, properly recorded or filed and
first priority perfected liens and security interests; and (iii) the Borrowers
hereby waive any and all defenses, set-offs and counterclaims which they,
whether jointly or severally, may have or claim to have against the
Administrative Agent or any Bank as of the date hereof.


(b) No Waiver of Existing Defaults.  Other than the Waived Delivery Event, no
Default or Event of Default exists immediately before or immediately after
giving effect to this Eleventh Amendment.  Nothing in this Eleventh Amendment
nor any communication between the Administrative Agent, any Bank, any Borrower
or any of their respective officers, agents, employees or representatives shall
be deemed to constitute a waiver of (i) any Default or Event of Default arising
as a result of the foregoing representation proving to be false or incorrect in
any material respect; or (ii) any rights or remedies which the Administrative
Agent or any Bank has against any Borrower under the Credit Agreement or any
other Loan Document and/or applicable law, with respect to any such Default or
Event of Default arising as a result of the foregoing representation proving to
be false or incorrect in any material respect.


6. Binding Effect.  This Eleventh Amendment shall be binding upon and inure to
the benefit of the parties hereto and their respective successors and assigns.


7. Governing Law.  This Eleventh Amendment and all rights and obligations of the
parties hereunder shall be governed by and be construed and enforced in
accordance with the laws of the Commonwealth of Pennsylvania without regard to
Pennsylvania or federal principles of conflict of laws.


8. Headings.  The headings of the sections of this Eleventh Amendment are
inserted for convenience only and shall not be deemed to constitute a part of
this Eleventh Amendment.


9. Counterparts.  This Eleventh Amendment may be executed in any number of
counterparts with the same affect as if all of the signatures on such
counterparts appeared on one document and each counterpart shall be deemed an
original.



IN WITNESS WHEREOF, the Borrowers have caused this Eleventh Amendment to Credit
Agreement to be executed under seal by their duly authorized officers, all as of
the day and year first written above.
 
ePLUS inc.
 
By: /s/ Kleyton L. Parkhurst
Name: Kleyton L. Parkhurst
Title: Senior Vice President
 
ePLUS Group, inc.
 
By: /s/ Kleyton L. Parkhurst
Name: Kleyton L. Parkhurst
Title: Senior Vice President
 
ePLUS Government, inc.
 
By: /s/ Kleyton L. Parkhurst
Name: Kleyton L. Parkhurst
Title: Senior Vice President
 
ePLUS Capital, inc.
 
By: /s/ Kleyton L. Parkhurst
Name: Kleyton L. Parkhurst
Title: President
 



IN WITNESS WHEREOF, the Administrative Agent and the Banks have caused this
Eleventh Amendment to Credit Agreement to be executed under seal by their duly
authorized officers, all as of the day and year first written above.
 
NATIONAL CITY BANK
 
By: /s/ Michael J.
Labrum                                                                    
Name:  Michael J. Labrum
Title:  Senior Vice President


 
BRANCH BANKING AND TRUST COMPANY
(successor in interest by merger to Branch Banking And Trust Company of
Virginia)
 
By: /s/ James E.
Davis                                                                          
Name:  James E. Davis
Title:  Senior Vice President



